PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ANGELA JOHNSON,                          
                   Plaintiff-Appellee,
                  v.                              No. 06-1281
H. S. CAUDILL,
                 Defendant-Appellant.
                                         
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                James P. Jones, Chief District Judge.
                        (1:04-cv-00128-JPJ)

                       Argued: October 26, 2006

                       Decided: February 2, 2007

       Before WILKINS, Chief Judge, and WIDENER and
                 DUNCAN, Circuit Judges.



Reversed and remanded by published opinion. Judge Duncan wrote
the opinion, in which Chief Judge Wilkins and Judge Widener joined.


                              COUNSEL

Elizabeth Kay Dillon, GUYNN, MEMMER & DILLON, P.C., Roa-
noke, Virginia, for Appellant. Hilary Kathleen Johnson, Abingdon,
Virginia, for Appellee.
2                         JOHNSON v. CAUDILL
                              OPINION

DUNCAN, Circuit Judge:

   Following her discharge, Tazewell County, Virginia narcotics offi-
cer Angela Johnson ("Johnson") sued County Sheriff H. S. Caudill
("Sheriff Caudill") in his individual capacity pursuant to 42 U.S.C.
§ 1983, contending that she was terminated because of her gender.
Sheriff Caudill moved for summary judgment based on qualified
immunity, which the district court denied, finding that factual dis-
putes existed. Because a reasonable official in Sheriff Caudill’s posi-
tion would not have considered the termination to violate Johnson’s
clearly established constitutional rights, however, we find Sheriff
Caudill entitled to qualified immunity and reverse.

                                   I.

   Because this case presents an appeal from a denial of summary
judgment based on qualified immunity, "we accept as true the facts
that the district court concluded may be reasonably inferred from the
record when viewed in the light most favorable to the plaintiff."
Waterman v. Batton, 393 F.3d 471, 473 (4th Cir. 2005). Where, as
here, "the district court has not fully set forth the facts on which its
decision is based," we supplement the district court’s finding of facts
with the facts we ourselves may reasonably "infer[ ] from the record
when viewed in the light most favorable to the plaintiff." Id. Applying
those principles, the facts underlying this appeal are as follows.

   Sheriff Caudill hired Johnson in 2001 to work as an undercover
narcotics officer. Johnson was hired specifically to fill an undercover
narcotics officer position requiring work with a drug task force man-
aged by the Virginia State Police.1 Johnson’s work consisted of iden-
tifying sources for narcotics, gaining intelligence, and making
narcotics purchases using Virginia State Police funds.

    As an outgrowth of that work, Johnson testified before a grand jury
    1
  Johnson had expressed in her employment application a desire to
work as either a patrol officer or an undercover narcotics officer.
                          JOHNSON v. CAUDILL                           3
in 2002, dissolving her undercover status. She then began working in
the Sheriff’s office as a narcotics detective. Her new position was
similar to her previous position, but she consummated drug purchases
by utilizing confidential informants instead of transacting the deals
herself.

   The Virginia State Police requires its drug task force members (like
Johnson) to comply with certain requirements in effectuating and
reporting drug purchases. First Sergeant John Ruffin ("Sergeant Ruf-
fin") of the Virginia State Police bore supervisory responsibility over
Johnson’s task force unit. Sergeant Ruffin avers that he met with
Johnson in December 2003 to discuss discrepancies he believed
existed in her reports of a particular drug transaction. According to
Sergeant Ruffin, Johnson had filed a report inconsistent with the pri-
mary audio recording of the transaction. Johnson then admitted that
the report was inaccurate. Sergeant Ruffin requested that Johnson pro-
duce a secondary recording of the transaction to resolve the discrep-
ancies, but Johnson delayed for several weeks in doing so, ultimately
submitting only garbled audio. After conferring with his supervisor,
Sergeant Ruffin decided that the Virginia State Police would no lon-
ger fund Johnson’s drug purchases, effectively ending her ability to
work with the drug task force.

   Johnson does not dispute the fact that the Virginia State Police
refused to work with her after the December 2003 meeting, but does
dispute the existence of any meaningful discrepancies in her reports.
When Sheriff Caudill learned in February 2004 that Johnson could no
longer perform her central job function, he met with Johnson request-
ing an explanation. Because Johnson was unable to offer an explana-
tion of the incident sufficient to reverse the decision of the Virginia
State Police, Sheriff Caudill terminated Johnson’s employment.

   Following her termination, Johnson sued Sheriff Caudill in his
individual capacity under § 1983, alleging, inter alia, violations of her
rights under the equal protection clause of the Fourteenth Amendment.2
In addition to alleging that she was terminated because of her gender,
Johnson cites several instances during her tenure with Sheriff Caudill
  2
   Johnson’s other claims have already been dismissed and are not
before us on appeal.
4                         JOHNSON v. CAUDILL
in which she claims that he discriminated against her because of her
gender.3 These allegations fall into two categories: written requests
for equipment that Sheriff Caudill denied, and personal conversations
in which Sheriff Caudill discriminated against her.

   On two occasions in late 2003, according to Johnson, she submitted
written requests to Sheriff Caudill to obtain her own computer, inter-
net access, and the "Sheriff’s Pack" software program. However, the
male detectives in the office did not have the Sheriff’s Pack software
either, nor were they provided with free internet access. One male
detective helped Johnson piece together a computer from spare parts
located in the jail, just as he had done for himself. Finally, Johnson
admits that she always had ample access to computers elsewhere in
the office.

   Johnson also describes three conversations with Sheriff Caudill in
which he allegedly discriminated against her. First, shortly after John-
son began dating a fellow officer on her drug task force, Sheriff
Caudill told her that she would be terminated if she stayed overnight
in the same residence with him.4 Johnson does not contest, however,
that Sheriff Caudill warned the unmarried male officers under his
charge that they too would face disciplinary action for similar con-
duct.
    3
     Many of these allegations relate to Johnson’s working conditions and
not to any specific actions of Sheriff Caudill in his individual capacity.
For example, Johnson insists that because of her gender she was denied
the patrol officer assignments she desired. However, she alleges only that
she informed other supervisors, not Sheriff Caudill, of her ongoing wish
to work patrol. Similarly, Johnson describes a number of items of equip-
ment that she requested verbally, but such requests were processed by
office manager Sean Hurd, not Sheriff Caudill. These allegations may
have been appropriate for a Title VII action, but lack sufficient connec-
tion to Sheriff Caudill’s actions to spawn individual-capacity liability
under § 1983.
   4
     It is not clear on the record what legal basis underpinned Sheriff
Caudill’s interest in the sleeping arrangements of his employees. It suf-
fices here, however, to note that Johnson has only alleged gender dis-
crimination, and we therefore need not inquire further into the propriety
of Sheriff Caudill’s cohabitation policy.
                          JOHNSON v. CAUDILL                          5
   Second, Johnson was suspended for three days for speeding in
2002. Johnson admits that she had exceeded the speed limit, and does
not contest that three days’ suspension is the standard discipline for
speeding, administered to males and females alike. Nevertheless,
Johnson mentioned to certain coworkers that she was considering pur-
suing legal action against Sheriff Caudill. When Sheriff Caudill
learned of Johnson’s intentions, he called a meeting with her at which
time he allegedly told her that he was "not afraid of lawsuits" and
would "no longer need" Johnson if she filed suit. J.A. 83.

   At the same meeting, Johnson complained to Sheriff Caudill about
a four-week training program that she, but not certain male
coworkers, was required to undertake. Sheriff Caudill allegedly told
her not to question him regarding the training program. Johnson does
not dispute that the training program was instituted before her date of
hire but after the dates of hire of her male coworkers.

   Third, Johnson describes a brief conversation with Sheriff Caudill
in which she complained that she was lacking certain equipment.
Sheriff Caudill allegedly told her that she would "just ha[ve] to make
d[o]." J.A. 151. Sheriff Caudill does not recall such a conversation.

   In response to Johnson’s claims, Sheriff Caudill filed a motion for
summary judgment on the grounds that Johnson could not prove a
case of gender discrimination and that Sheriff Caudill is entitled to
qualified immunity from suit. The district court denied the motion,
finding that Johnson had presented sufficient evidence to permit reso-
lution of her claims at trial and that sufficient factual disputes fore-
stalled a ruling that Sheriff Caudill enjoys qualified immunity.

  Sheriff Caudill now appeals.

                                  II.

   "[I]nterlocutory rulings on qualified immunity are ordinarily imme-
diately appealable as collateral orders." Jackson v. Long, 102 F.3d
722, 726 (4th Cir. 1996); see Mitchell v. Forsyth, 472 U.S. 511, 530
(1985). Nevertheless, Johnson argues that, following Johnson v.
Jones, 515 U.S. 304 (1995), the existence of disputed issues of fact
6                         JOHNSON v. CAUDILL
prevents this court from exercising jurisdiction to review the issue of
qualified immunity. See id. at 319-20 (holding that a defendant,
though he may be entitled to qualified immunity from suit, may not
appeal a denial of summary judgment "insofar as that [denial] order
determines whether or not the pretrial record sets forth a ‘genuine’
issue of fact for trial").

   Johnson’s argument is foreclosed by later cases clarifying Johnson.
One term after the Supreme Court decided Johnson, the Court again
heard a case in which the district court had denied a motion for sum-
mary judgment made on qualified immunity grounds. See Behrens v.
Pelletier, 516 U.S. 299 (1996). In Behrens, the respondent argued that
such a denial was not immediately appealable "because the denial
rested on the ground that ‘[m]aterial issues of fact remain.’" Id. at
312. The Supreme Court held that the respondent had misread John-
son:

    Denial of summary judgment often includes a determination
    that there are controverted issues of material fact, and John-
    son surely does not mean that every such denial of summary
    judgment is nonappealable. . . . Johnson reaffirmed that
    summary judgment determinations are appealable when
    they resolve a dispute concerning an "abstract issu[e] of
    law" relating to qualified immunity . . . .

Id. at 313 (internal citations omitted). Following Behrens, the Fourth
Circuit has accepted jurisdiction of interlocutory appeals even though
factual disputes remained unresolved. See, e.g., Jackson, 102 F.3d at
727 (4th Cir. 1996); Elliott v. Leavitt, 99 F.3d 640, 644 (4th Cir.
1996).

   For example, in Jackson, two discharged jailers sued a sheriff
under § 1983, alleging deprivation of certain property and liberty
interests without due process of law in violation of the Fourteenth
Amendment. 102 F.3d at 724. Despite the persistence of disputed
questions of fact, including whether the jailers actually participated in
the punished conduct, this court found such questions "not material
to the abstract question of [the] Sheriff[’s] immunity, which depends
on whether [he] violated clearly established constitutional rights and
whether he reasonably should have so known." Id. at 727. That is, the
                          JOHNSON v. CAUDILL                          7
      Johnson principle is limited to the circumstance where the
      dispute on appeal is whether a factual dispute was created.
      If, however, resolution of the factual dispute is immaterial
      to whether immunity should be afforded, the underlying
      legal question about whether immunity is to be afforded
      remains and may be appealed under Mitchell as a collateral
      order.

Id.

   In the instant case, the district court’s ruling that summary judg-
ment is inappropriate because of the existence of disputed facts is not
in itself immediately appealable. The "abstract" question of whether
Sheriff Caudill is entitled to qualified immunity, however, is indeed
immediately appealable under Behrens and Jackson. Thus,
"[a]lthough the district court denied summary judgment on the ground
that a material issue of fact exists, this interlocutory appeal is not
improper under Johnson." Elliott, 99 F.3d at 644. We proceed mind-
ful that we retain jurisdiction only to decide the availability of the
qualified immunity defense to Sheriff Caudill, not to resolve factual
disputes.

                                  III.

  We review de novo the district court’s denial of Sheriff Caudill’s
motion for summary judgment based on qualified immunity. See Prit-
chett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992).

   "[G]overnment officials performing discretionary functions gener-
ally are shielded from liability for civil damages insofar as their con-
duct does not violate clearly established statutory or constitutional
rights of which a reasonable person would have known." Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). To determine whether Sheriff
Caudill should have known that he was violating Johnson’s constitu-
tional rights, "we consider first whether those rights clearly existed
and, if so, then whether a reasonable officer in [his] position would
have appreciated he was violating those rights." See Jackson, 102
F.3d at 728.
8                         JOHNSON v. CAUDILL
   An official’s actions violate a "clearly established" constitutional
right only if "in the light of pre-existing law[,] the unlawfulness" of
the actions is apparent. See Anderson v. Creighton, 483 U.S. 635, 640
(1987). We do not require of such officials the legal knowledge culled
"by the collective hindsight of skilled lawyers and learned judges,"
but instead only "the legal knowledge of an objectively reasonable
official in similar circumstances at the time of the challenged con-
duct." Jackson, 102 F.3d at 731. "Absent clearly established law that
proscribe[s] [an official’s] specific conduct, [he] should not be sub-
jected to suit." Id.

   This court has recognized that "the equal protection clause confers
on a public employee a federal constitutional right to be free from
gender discrimination." Beardsley v. Webb, 30 F.3d 524, 530 (4th Cir.
1994); see Davis v. Passman, 442 U.S. 228, 234-35 (1979). There-
fore, the question of Sheriff Caudill’s entitlement to qualified immu-
nity condenses to whether a "reasonable officer in [his] position
would have appreciated that he was violating [Johnson’s constitu-
tional] right[ ]" to be free from gender discrimination. See Jackson,
102 F.3d at 728.

   Johnson’s primary contention is that Sheriff Caudill terminated her
because of her gender. She does not dispute, however, that Sergeant
Ruffin, not Sheriff Caudill, severed Johnson’s ties with the drug task
force, leaving her unable to perform the core duties of her position
under Sheriff Caudill. Johnson’s assertion that the drug task force
should not have released her is irrelevant; instead, the inquiry focuses
on whether Sheriff Caudill, when faced with the knowledge that John-
son could no longer participate in the work for which she was hired,
acted reasonably in terminating her. We find Sheriff Caudill’s actions
reasonable based on Johnson’s dismissal from the drug task force.

   In addition, Johnson presents several examples of purported gender
discrimination in which Sheriff Caudill in fact treated his male and
female employees similarly. For example, Sheriff Caudill denied
Johnson’s two written requests5 for computer equipment. Again,
    5
   Johnson also decries Sheriff Caudill’s response to her verbal request
for equipment that she would "just ha[ve] to make d[o]" with the equip-
                           JOHNSON v. CAUDILL                             9
though, Johnson does not contest that her male coworkers likewise
were not provided their own computers, internet access, or the Sher-
iff’s Pack software by Sheriff Caudill. In the same way, Johnson
objects to Sheriff Caudill’s admonition regarding cohabitation with
her boyfriend, but does not deny that Sheriff Caudill made similar
statements to Johnson’s male coworkers.6 Because Sheriff Caudill
treated Johnson and her male coworkers similarly, he cannot be said
in these instances to have violated Johnson’s constitutional right to be
free from gender discrimination.

   Finally, Johnson insists that Sheriff Caudill discriminated against
her by telling her that he was "not afraid of lawsuits" and would "no
longer need" her if she filed suit based on her suspension for speed-
ing. See J.A. 83. Even if such a statement were an actionable threat
outside of the qualified-immunity context, the proper inquiry here is
whether a reasonable official in Sheriff Caudill’s position would have
known that such a statement violated Johnson’s constitutional rights.
Johnson cites no authority indicating that such a statement violates
clearly established law. "Officials are not liable for bad guesses in
gray areas; they are liable for transgressing bright lines." Maciariello
v. Sumner, 973 F.3d 295, 298 (4th Cir. 1992). Regardless of the wis-
dom of Sheriff Caudill’s making such a statement, then, we cannot
find that in doing so he violated Johnson’s clearly established consti-
tutional rights.

ment she had been given. See J.A. 151. Even were this action discrimina-
tory, frugality with the distribution of equipment is simply not "specific
conduct . . . proscribed by . . . clearly established law." See Jackson, 102
F.3d at 731. Sheriff Caudill could not have reasonably known, then, that
such a response would rise to the level of violating Johnson’s constitu-
tional rights.
   6
     Other examples include Johnson’s challenge to her three-day speed-
ing suspension (the standard punishment meted out to male and female
officers alike), and her challenge to the four-week training program
required of her but not of her more senior male coworkers (which pro-
gram was not required at the time the more senior male coworkers were
hired).
10                       JOHNSON v. CAUDILL
                                IV.

   In summary, we conclude that Sheriff Caudill is entitled to quali-
fied immunity from Johnson’s § 1983 claims against him. Accord-
ingly, we reverse the district court’s ruling on Sheriff Caudill’s
motion for summary judgment and remand with instructions to enter
an order granting the motion for summary judgment.

                                      REVERSED AND REMANDED